                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

CHRISTOPHER DANIEL BROWN,

                        Plaintiff,

        v.                                                              Case No. 19-C-1302

MILWAUKEE COUNTY SHERIFF’S DEPARTMENT, et al.,

                        Defendants.


                                      SCREENING ORDER


        The plaintiff, who was incarcerated at the Milwaukee County House of Corrections at the

time of filing, filed a pro se complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. This matter comes before the court on the plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Although the plaintiff is no longer incarcerated, he remains subject to the requirements of

the Prison Litigation Reform Act (PLRA) because he was incarcerated at the time he filed his

complaint. The PLRA gives courts discretion to allow plaintiffs to proceed with their lawsuits

without prepaying the $350 filing fee, as long as they comply with certain requirements. 28 U.S.C.

§ 1915. One of those requirements is that the plaintiff pay an initial partial filing fee. The plaintiff

has been assessed an initial partial filing fee of $72.00. On October 2, 2019, the plaintiff filed a

motion for an extension of time to pay the initial partial filing fee, and subsequently paid the initial

partial filing fee of $72.00 on October 15, 2019. The court therefore denies the plaintiff’s motion

for an extension of time as moot and grants the motion to proceed without prepayment of the filing

fee. The plaintiff is still required to pay the remainder of the fee over time as he is able.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       On the evening of June 29, 2019, Brown alleges he was sitting in a park near a wooded area

when deputies from the Milwaukee County Sheriff’s Department appeared nearby. Brown

recognized one of the Defendants, Deputy Jane Doe, from his time in jail and began talking with

her.


                                                  2
        The deputies then left Brown and went into the wooded area. Brown left where he was

sitting to walk along a path in the woods. While Brown was walking in the woods, Deputy Jane

Doe started to talk to him again. Brown started recording the events at this point. Next, Defendant

Nathan Spittlemaster approached Brown and ordered him to leave the wooded area. Brown then

told the deputies that he was a citizen and could stand where he wanted. The deputies then arrested

Brown on charges of public intoxication and resisting arrest. Brown believes this arrest led to

additional unfortunate events resulting in his probation revocation. He also alleges that the criminal

complaint filed against him was misleading.

                                      THE COURT’S ANALYSIS

        As an initial matter, the Milwaukee County Sheriff’s Department is not a suable entity under

42 U.S.C. § 1983. See Omegbu v. Milwaukee Cty., 326 F. App’x 940, 942 (7th Cir. 2009); see also

Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 679 (E.D. Wis. 1999). The office of the

Milwaukee County Sheriff is part of the government of Milwaukee County. See Johnson v.

Milwaukee Cty. Sheriff, No. 17-CV-1574, 2018 WL 5473050, at *2 (E.D. Wis. Oct. 29, 2018).

Therefore, it is “not a legal entity separable from the county government which it serves and is

therefore, not subject to suit.” Whiting v. Marathon Cty. Sheriff's Dep't, 382 F.3d 700, 704 (7th Cir.

2004); see also Omegbu, 326 F. App’x at 942.

        Brown has provided no arguable basis for relief, having failed to make any rational argument

in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir. 1992)

(quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v.

Williams, 490 U.S. 319 (1989)). Brown presents only conclusory allegations to the court. He does

not dispute that he was publicly intoxicated or that he resisted arrest. Brown asserts that the “illegal


                                                   3
action directly lead [sic] to further unfortunate events” that resulted in his probation revocation, but

does not specify what the additional events were. Dkt. No. 1 at 4. Brown also claims that

Defendants filed a “misleading” criminal complaint against him, but does not describe how it was

misleading. Id. If Defendants violated his constitutional rights or performed an illegal search,

Brown must provide facts supporting such claims. Merely asserting that Defendants violated his

freedom of speech and right to peacefully assemble while he was recording their actions is not

sufficient for the court to infer that constitutional violations occurred. Therefore, Brown has failed

to state a claim against any of the named Defendants. The court will nevertheless provide Brown

with an opportunity to file an amended complaint to cure the deficiencies identified herein.

        If the plaintiff wants to proceed, he must file an amended complaint curing the deficiencies

in the original complaint as described herein. Such amended complaint must be filed on or before

November 18, 2019. Failure to file an amended complaint within this time period may result in

dismissal of this action.

        The plaintiff is advised that the amended complaint must bear the docket number assigned

to this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

        IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.


                                                   4
       IT IS FURTHER ORDERED that the plaintiff’s motion for an extension of time to pay

the initial partial filing fee (Dkt. No. 8) is DENIED as moot.

       IT IS FURTHER ORDERED that on or before November 18, 2019, the plaintiff shall file

an amended pleading curing the defects in the original complaint as described herein.

       IT IS FURTHER ORDERED that the plaintiff shall pay the $278.00 balance of the filing

fee, over time, as he is able. The plaintiff may forward payments to the Clerk of Court. The

payments shall be clearly identified by the case name and number assigned to this action.

       IT IS FURTHER ORDERED that the plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 18th day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court



                                                  5
